Citation Nr: 1400298	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  07-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and schizophrenia.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

After remanding the appeal in March 2008, the Board denied the Veteran's claim in March 2010.  The Veteran appealed, and in an April 2011 order, the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision.  Thereafter, the Board again remanded the matter in December 2011.

As noted in previous Board issuances, the RO denied claim for service connection for schizophrenia in 1973, a decision which the Veteran did not appeal.  Despite that denial, the RO (and the Board) have consistently treated this matter on a de novo basis.  The Board will not alter that treatment at this time, but notes that even were the Board to consider the appeal as an attempt to reopen the previously-denied claim, the evidence of record would be sufficient to reopen the matter and reach the conclusion in this decision.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2008.  A transcript of this hearing is in the claims folder. 


FINDING OF FACT

A psychiatric disorder manifested by psychosis is presumed to have had its onset during service, and the currently-diagnosed bipolar disorder, with psychotic features, is more likely than not a continuation of the Veteran's initial psychiatric symptomatology.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, an acquired psychiatric disorder, manifested by psychosis, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran separated from active duty in September 1970.  In October 1971, he was diagnosed with schizophrenia, and received inpatient psychiatric care until June 1973.  Since his initial diagnosis and treatment, the Veteran has consistently been under psychiatric care, on either inpatient or outpatient bases, to the present, during which time he has been variously diagnosed with a bipolar disorder and/or schizophrenia.  The January 2013 VA examiner provided a current diagnosis of bipolar disorder, but acknowledged a history of psychotic elements of the Veteran's psychiatric disorder.  There is no evidence to suggest that the current psychiatric disorder is unrelated to the original schizophrenia diagnosis. 


The January 2013 examiner opined that the current psychiatric disorder is not due to service, in that it would have likely occurred regardless of whether the Veteran was on active duty or not.  The examiner also opined, however, that the Veteran suffered from a psychosis within the first post-service year, progressing gradually in breath and severity throughout the year following his discharge.  The examiner was unclear as to whether the disability actually manifested in a prodromal form during service, but suggested that such might be the case.  

Although a May 2009 VA examiner opined that the disability began after service, and declined any attempt to link the disability to service as necessarily speculative, the Board finds that the January 2013 examination report is probative of the service-connection question, and reasonably establishes that the Veteran's psychiatric disability, manifested by psychotic symptoms, manifested at least as early as the first post-service year.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a probative medical opinion must be factually accurate, fully articulated, and based on sound reasoning).  

The Board determines that it is more likely than not that the evidence favors a finding that the Veteran's psychiatric disability, including psychotic symptoms, was manifested to a compensable degree within the first post-service year.  38 C.F.R. § 3.307(a)(3).  This finding takes into account the descriptions of the Veteran's symptoms from the appellant, his friends, and his relatives, the severity of the disability when first diagnosed in October 1971, and the January 2013 psychiatric opinion describing the likely in-service prodromal symptoms and the post-service progression of symptomatology.  Thus, resolving reasonable doubt in the appellant's favor, service connection is warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and schizophrenia, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


